DETAILED ACTION
1.	REASONS FOR ALLOWANCE:	Claims 1-50 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-50 are allowed because Damaghi et al (Pub. No.: US 2017/0280211 cited by applicant) and Sidorovich et al (US Patent No. 6,829,439), takes alone or in combination, fails to teach a cavity comprising interior surfaces or reflecting elements, wherein the cavity is partially or fully enclosed; one or more transmitters configured to receive an electrical signal, transform the electrical signal into an electromagnetic wave signal, and introduce the electromagnetic wave signal into an inside of the cavity; and one or more receivers configured to retrieve the electromagnetic wave signal, transform the electromagnetic wave signal to a corresponding electrical signal, and transmit the corresponding electrical signal to the outside of the cavity, wherein the electromagnetic wave signal is contained within the inside of the cavity by undergoing a series of reflections or traversals between the interior surfaces or the reflecting elements of the cavity.


2.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700. 
/HANH PHAN/Primary Examiner, Art Unit 2636